Citation Nr: 0526801	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for chronic mood disorder, 
claimed as depression and anxiety.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1971, with three years, nine months and two days of 
additional recognized active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, that denied the veteran's claim of 
entitlement to service connection for chronic mood disorder, 
asserted as depression and anxiety.  The veteran perfected a 
timely appeal of this determination to the Board.

In April 2004 statements, the veteran and Vietnam Veterans of 
America reported that the veteran had revoked a power of 
attorney in favor of that organization.  To date, the veteran 
has not submitted a power of attorney in favor of another 
representative, and is thus he is not represented in this 
appeal.


FINDING OF FACT

A chronic mood disorder was not present in service or until 
many years thereafter and is not shown to be related to 
service or to an incident of service origin.  


CONCLUSION OF LAW

Chronic mood disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for chronic mood 
disorder, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) that provided notice of record evidence, the 
law and regulations, and the reasons and bases for the RO's 
determination.

In addition, the RO's May 2003 "VCAA" letter, which was 
issued prior to the September 2003 rating action, see 
Pelegrini, VA carefully advised him of the information and 
evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  By way of this document, the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Indeed, in a signed, February 2005 
statement, the veteran reported that the case was ready for 
Board review.  As such, by way of his statement, the veteran 
affirmatively demonstrated that he understood the importance 
of citing or submitting evidence in support of his claim and 
the need to do so.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via a 
letter, the RO's rating decision, the SOC, or the SSOC, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as pertinent post-service private and 
VA treatment records and reports.  Further, VA has obtained 
records from the Social Security Administration (SSA), 
including a copy of a decision from that agency awarding the 
veteran disability benefits.  In addition, although there was 
no evidence in the service records of complaint or treatment 
for psychiatric disability, in August 2003, he was afforded a 
formal VA psychiatric examination.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration at this time, 
without a remand of the case to the RO for further 
development because the essential fairness of the 
adjudication was maintained.  See Mayfield; see also Bernard 
v. Brown.  In this case, the record on appeal demonstrates 
the futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

The veteran contends, in essence, that service connection is 
warranted for chronic mood disorder because the condition is 
related to service.  In support, he reports that during 
service he was physically assaulted, and perhaps sexually 
abused, by another serviceman, and awoke with cigarette 
burns.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has chronic mood disorder that is related to service, 
the Board will focus its discussion to the evidence that 
speaks to this question.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The service medical records are negative for complaint or 
treatment of psychiatric disability, and the Report of 
Medical Examination, conducted in April 1971 for discharge 
purposes, shows that he was found to be psychiatrically 
normal.  Further, as the RO has pointed out, the service 
records reflect that the veteran was diagnosed as having an 
immature personality during service, and was discharged due 
to unfitness because of his unauthorized use of marijuana and 
LSD.

The post-service medical evidence, dated since 1997, reflects 
that the veteran has been diagnosed as having psychiatric 
disability, and as noted above, he maintains that service 
connection is warranted for chronic mood disorder.  

In August 2003, the veteran was afforded a formal VA 
psychiatric examination.  The examiner interviewed the 
veteran and discussed in detail his pre-service, service and 
post-service history.  Although the examiner cautioned that 
there was no documentation substantiating the veteran's 
report of having been physically abused during service, he 
described that the veteran's account of being thrown into 
pool while stationed in San Diego, California, and awakening 
with cigarette burns, as sounding "quite convincing."  
Based on that report, the examiner diagnosed him as having 
chronic mood disorder, with features of depression and anger 
that was "somewhat a result of his military experiences."

Here, although the veteran has received regular treatment in 
recent years for psychiatric disability, and has continued to 
report the above in-service incident, he acknowledges that he 
did not report the incident while in service, and there is no 
objective evidence to corroborating his account.  Moreover, 
although VA has specifically requested the veteran to provide 
additional details of the claimed in-service incident, 
including the names of others who might corroborate his 
account, he has submitted none, and as noted above, instead 
requests that the Board adjudicate his claim based on the 
current record.  As such, following a careful review of the 
record, in its role of fact finder, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim and therefore service connection must be denied.

With regard to the opinion of the August 2003 VA examiner, 
the Board points out that in Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court, citing its decisions in Reonal v. 
Brown, 5 Vet. App. 458 (1993) and Swann v. Brown, 5 Vet. App. 
229 (1993), recently reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have not been 
reflected in the record and that formed the basis for the 
opinion.  Id. at 179; see also Pond v. West, 12 Vet. 
App. 341, 345 (1999).  

Here, as the RO has emphasized, the service medical records 
show that the veteran was discharged because he was found to 
be unfit for military service due to his use of marijuana and 
LSD.  Further, as the veteran himself acknowledges, he did 
not report the occurrence of the incident during service, and 
there is no evidence, either lay or medical, substantiating 
that the incident took place.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and therefore service connection for 
chronic mood disorder must be denied.

ORDER

Service connection for chronic mood disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


